THE THIRTEENTH COURT OF APPEALS

                                     13-19-00057-CV


                     In the Interest of K. L. M. and J. A. M., Children


                                   On Appeal from the
                   County Court at Law No. 5 of Hidalgo County, Texas
                             Trial Cause No. F-7156-15-5


                                         JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, Kellie Lynn Flores.

      We further order this decision certified below for observance.

January 23, 2020